Citation Nr: 1131421	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  06-24 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for left shoulder degenerative arthritis with impingement syndrome prior to December 1, 2008, and in excess of 20 percent from December 1, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 
INTRODUCTION

The Veteran had active military service from September 1959 to September 1963 and October 1997 to February 1998.

The appeal comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for left shoulder degenerative arthritis with impingement syndrome and assigned an initial 10 percent disability rating.  In a November 2004 decision, the St. Petersburg, Florida RO granted temporary total ratings for the times periods from March 4, 2005 to April 30, 2005 and August 4, 2008 to November 30, 2008.  In an April 2011 decision, the RO increased the Veterans disability rating to 20 percent as of December 1, 2008.  

In June 2010, the Veteran testified before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is included in the claims file.

The issue was previously remanded by the Board in September 2010 for another VA examination.  


FINDINGS OF FACT

1.  Prior to December 1, 2008, left shoulder degenerative arthritis with impingement syndrome is shown to be manifested by subjective complaints of pain causing a reduction in physical activity; degenerative changes on x-ray study; and objective evidence of limitation of flexion to 110 degrees.  

2.  From December 1, 2008, left shoulder degenerative arthritis with impingement syndrome is shown to be manifested by subjective complaints of pain causing a reduction in physical activity; degenerative changes on x-ray study; and objective evidence of limitation of flexion to 88 degrees.  


CONCLUSION OF LAW

The criteria for the assignment of a disability rating in excess of 10 percent prior to December 1, 2008, and 20 percent thereafter, for the service-connected left shoulder degenerative arthritis with impingement syndrome have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5201, 5203 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran's claim for service connection for a left shoulder was received in May 2004.  Thereafter, he was notified of the general provisions of the VCAA in correspondence dated in June 2004.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified his duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA. Thereafter, the claim was reviewed and a supplemental statement of the case was issued in November 2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in May 2006.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records and VA and private treatment records have been obtained and associated with his claims file.  The Veteran has also been provided VA examinations dated in October 2004 and February 2011 to determine the nature and severity of his disability. 

Furthermore, the Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

General Rating Considerations

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

When the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time, and different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet.App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.

VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled." 38 C.F.R. § 4.40.

Factual Background

The Veteran was granted service connection due to an in-service injury to the left shoulder, multiple complaints of left shoulder pain and surgery while in service, and a positive VA nexus opinion.  In October and November 1960 service treatment records (STR), the examiner noted that the Veteran reinjured his chronically problematic shoulder.  In a September 1961 STR, the examiner indicated that the Veteran had a history of injury to the left shoulder in 1957 from the recoil of a rifle which was treated with hot soaks and a cast.  Since that time he has had transient episodes of pain in the left shoulder following any minor strenuous upper extremity exercise.  Consultation with orthopedics revealed osteochondroma, left scapula, and recommended admission for removal.  In a January 1963 STR, the examiner reported that the Veteran underwent surgery in 1961, and, upon examination, the diagnosis was myositis.  

During an October 2004 VA examination, the Veteran recalled that he injured his left shoulder in 1957 while working on a missile battalion, and he had surgery in 1961, but did not have any improvement in his symptoms.  He reported has previously gotten shots of cortisone in his left shoulder over five to six months, but he has not had them recently as he could not tell they were helping much.  He complained he is still unable to raise his left arm, and that his left arm has daily pain and stiffness, worse if he sleeps on this left side or tries to raise his arm overhead.  He stated it is better with massage.  He does not require any assistive device, and he has not had any periods of incapacitation in the last two months or flare-ups.  Upon physical examination, he was able to flex his left shoulder to 125 degrees, and there was crepitation with range of motion in the left shoulder.  An X-ray of the left shoulder found irregularity involving the greater tuberosity and appears to be associated with a bone spur at the lateral and inferior aspect of the acromion.  The shoulder itself was normal, though there is soft tissue calcific density lying adjacent to the inferior aspect of the glenoid of uncertain significant but possible representing an old injury to the soft tissues.  The bony structures otherwise appear to be within normal limits for the Veteran's age.  The diagnosis was chronic left shoulder strain. 

In a March 2005 private operative report, the Veteran was noted to have undergone a left shoulder arthroscopy and debridement of degenerative labral tear, debridement of chronic full thickness retracted cuff tear, and subacromial decompression and Mumford resection distal clavicle. 

In an April 2005 letter from D. D., M.D., the examiner reported that the Veteran has had longstanding left shoulder discomfort with a chronic, full thickness, retracted rotator cuff tear, and associated degenerative wear of the acromioclavicular joint.  This has caused pain and weakness that resulted in a left shoulder arthroscopy with debridement of the degenerative cartilage there as well as his rotator cuff and removal of bone spurs from the shoulder.  The examiner opined the Veteran has severe joint damage.  

During an April 2007 private treatment examination, the Veteran reported recurrent discomfort of the left shoulder.  He had done well for two years up until a lifting injury a week prior.  He felt a strain in the shoulder and has had some pain in the trapezius area, superior aspect of the shoulder, worse with positioning with the arm above mid chest level or reaching overhead.  He also had a sensation of some burning pain and numbness extending from the neck down the lateral side of the arm and some neck stiffness.  Upon examination, the examiner found no scapular winging, muscle atrophy, or asymmetry.  He noted well healed surgical incisions from a previous surgery.  The shoulder was not stiff in terms of passive motions.  He has a painful arc above 120 degrees of motion with mild impingement reinforcement.  There were some labral signs with a positive crank test.  His cuff is 4/5 supraspinatus with some mild discomfort, 5/5 subscap.  He can internally rotate to L2, and maintain liftoff.  External rotation is 5/5 with very mild pain.  He is tender in the bicipital grooves, otherwise, the examiner reported that sensory, motor, and circulatory function in the extremities is intact. 

An April 2007 private X-ray report found good decompression of the outlet with a flat acromion, good decompression of the acromioclavicular (AC) joint, and mild genohumeral osteoarthritis changes. 

An April 2007 private magnetic resonance imaging (MRI) of the left shoulder found full thickness complete tear of the supraspinatus that is retracted back to the osseous glenoid, subscapularis teninosis, and findings suggesting previous rotator cuff decompression including Mumford procedure and probably acromioplasty. 

In a June 2008 private treatment record, the Veteran complained of pain and weakness in the left shoulder worse over the past several months.  Upon examination, the examiner noted he can actively forward elevate to 110 degrees, passively to 140 or 150 degrees.  He can maintain the arm up against gravity.  He has 3/5 strength supraspinatus, 3/5 external rotation and 4/5 subscapular pain, and internal rotation just past the hip.  He found it difficult to maintain liftoff.  An X-ray report from that time found decreased acromiohumeral distance, postoperative changes from pervious subacromial decompression and Mumford, and some early glenohumeral arthritis changes. 

In a June 2008 private MRI report, the examiner noted a history of pain and limited range of motion for one year after living a heavy object.  The reports included impressions of confirmation of a full thickness rotator cuff tear, fluid in the joint space continuous with the subacromial or subdeltoid effusion, pathology of the subscapularis tendon suspected, bone edema superior aspect of the glenoid, active tendinopathy involving the biceps tendon.  

In a July 2008 private follow-ups, the examiner noted actively, he has forward flexion to 110 degrees, and passively, he gets at least 150 degrees, maybe 160 degrees.  He has positive drop arm and weakness with resisted external rotation.  The examiner noted pain and weakness, left shoulder, with severe retracted rotator cuff tear by physical examination and MRI.  The Veteran reported his left shoulder is bothering him with daily living activities and he requested surgical intervention.  

In an August 2009 private surgical follow-up, the examiner was noted to have undergone left shoulder rotator cuff repair with graft jacket.  He reported he was doing well with no complaints.  

Ina June 2010 letter, the Veteran's private physician, D. D., M.D., indicated that the Veteran is going to have permanent limitations with the use of the shoulder because of his previous surgeries and it may necessitate further surgery in the future. 

During a June 2010 Travel Board hearing, the Veteran testified that he cannot raise his left arm above shoulder level.  The Veteran further reported difficulty lifting heavy objects, and some improvement in pain with surgery in 2008.  The Veteran further indicated that he was ambidextrous, but used his left hand more than his right prior to his injury.  Since his injury he has become right handed. 

During a February 2011 VA examination, the Veteran reported no prescribed bed rest, and no effect on activities of daily living except that he is unable to lift left arm above shoulder for shaving, washing face/scalp, combing hair or dressing.  He is also unable to lift any object more than five to 10 pounds with his left upper extremity, and unable to lift left arm higher than his shoulder level.  No flare-ups were reported.  Upon examination, the examiner noted he was left handed at birth but became right handed after left shoulder injury for eating, writing, and combing hair.  His left active range of motion after three repetitions included forward flexion to 88 degrees, abduction to 88 degrees, external and internal rotation to 90 degrees, with range of motion limited by stiffness. There was no deformity, malalignment, drainage, tenderness, edema, redness, head, spasms, painful motion, abnormal movement, guarding of movement, fatigue, lack of endurance, weakness, atrophy, incoordination, or instability.  There was no additional loss of function with repetitive use, and loss of function due to flare-ups cannot be determined without resorting to mere speculation.  An X-ray report from that time found hypertrophic degenerative joint disease involving the acomioclavicular joint, the genohumeral joint, and the suprasinous groove.  The diagnosis was left shoulder degenerative arthritis with impingement syndrome, moderate functional impairment.  

In a January 2011 VA progress note, the Veteran reported multiple shoulder procedures, the last being total shoulder replacement, and continued limited range of motion but with less pain.  Upon examination, the examiner noted full range of motion of all joints. 

Analysis

The Veteran is seeking a higher, compensable disability evaluation for his service-connected left shoulder sprain.  Shoulder sprain is not listed on the Rating Schedule and the RO applied Diagnostic Code 5203 pursuant to 38 C.F.R. § 4.20 (2010), which provides that it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology, are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  Id.

There are several diagnostic codes which pertain to limitation of motion or disabilities of the shoulder. Under Diagnostic Code 5200, which pertains to ankylosis of the scapulohumeral articulation (Note: the scapula and the humerous move as one piece), a 30 percent evaluation is warranted when there is favorable ankylosis of the major upper extremity with abduction to 60 degrees and the ability to reach the mouth and head with the major upper extremity. A 40 percent evaluation is warranted when the ankylosis in the major upper extremity is intermediate between favorable and unfavorable. A 50 percent evaluation is warranted when there is unfavorable ankylosis with abduction limited to 25 degrees from the side. 38 C.F.R. § 4.71a.

Under Diagnostic Code 5201, which pertains to limitation of motion of the arm, a 20 percent evaluation is warranted when range of motion of the major upper extremity is limited to the shoulder level. A 30 percent evaluation is warranted when range of motion of the major upper extremity is limited to midway between the side and shoulder levels. A 40 percent evaluation is warranted when range of motion of the major upper extremity is limited to 25 degrees from the side. 38 C.F.R. § 4.71a.

Under Diagnostic Code 5203, which pertains to impairment of the clavicle or scapula, a 10 percent evaluation is warranted where there is malunion of the clavicle or scapula of the major upper extremity; or where there is nonunion of the clavicle or scapula of the major upper extremity without loose movement.  A 20 percent evaluation is warranted where there is nonunion of the clavicle or scapula of the major upper extremity with loose movement; or where there is dislocation of the major upper extremity clavicle or scapula.  38 C.F.R. § 4.71a.

Normal range of motion for the shoulder is 180 degrees of forward elevation and abduction, and 90 degrees of external and internal rotation.  See 38 C.F.R. § 4.71a, Plate I.


38 C.F.R. § 4.71, Plate 1 (2010).

Prior to December 1, 2008

For the time prior to December 1, 2008, the Board finds that the evidence does not support the assignment of a disability rating in excess of 10 percent for the left shoulder disability.  The Veteran's left shoulder arthritis is shown to be manifested by subjective complaints of pain causing a reduction in physical activity; degenerative changes on X-ray study; and with objective evidence of limitation of motion to, at worst, 110 degrees on the left shoulder.  The Board notes that 110 degrees is above shoulder level.  

Under Diagnostic Code 5203, a 20 percent disability rating is warranted when there is nonunion of the clavicle or scapula with lose movement or dislocation of the clavicle or scapula.  As there is no indication that the Veteran has had dislocation or nonunion of the clavicle or scapula, a 20 percent disability rating for this time period is not warranted under Diagnostic Code 5203. 

The Board also considered the Veteran's left shoulder disability under the diagnostic code for limitation of movement.  Under Diagnostic Code 5201, a 20 percent disability rating is warranted when the Veteran's arm raise is limited to shoulder level.  The Board finds that a rating in excess of 10 percent for a left shoulder disability is not warranted, as neither the October 2004 VA examination report nor private treatment records dated prior to December 2008 showed evidence of limitation to shoulder level that would be required for a rating in excess of 10 percent.  In fact, the during the October 2003 VA examination, the examiner found extension to 125 degrees while the July 2008 private physician noted active flexion to 110 degrees.  

From December 1, 2008

For the time from December 1, 2008, the Board finds that the evidence does not support the assignment of a disability rating in excess of 20 percent for the left shoulder disability.  The Veteran's left shoulder disability is shown to be manifested by subjective complaints of pain causing a reduction in physical activity; degenerative changes on X-ray study; but with objective evidence of limitation of motion to, at worst, 88 degrees on the left shoulder.  

Again, as there is no indication that the Veteran has had dislocation or nonunion of the clavicle or scapula, a 20 percent disability rating for this time period is not warranted under Diagnostic Code 5203. 

The Board considered the diagnostic code for limitation of motion.  The Board finds that a rating in excess of 20 percent for a left shoulder disability for the time from December 1, 2008, is not warranted.  Private treatment records and the February 2011 VA examination report failed to show evidence of motion to at most midway between side and shoulder level that would be required for a rating in excess of 20 percent.  In fact, the February 2011 VA examiner noted limitation of flexion to 88 degrees, which is more than 40 degrees beyond midway between side and shoulder. 

Both Time Periods

To give the Veteran every consideration in connection with the matter on appeal, the Board has considered all potentially applicable diagnostic codes under 38 C.F.R. § 4.71a in rating his left shoulder disability.  See, e.g., Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case"), and Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (one diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, current diagnosis, and demonstrated symptomatology).  

None of the competent medical evidence of record during this time period shows that the Veteran has ankylosis of the scapulohumeral articulation; or impairment of the humerus.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202 (200). See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  Therefore, the assignment of a rating in excess of 10 percent for the time period prior to December 1, 2008, and 20 percent thereafter for the Veteran's left shoulder disability based upon any of these diagnostic codes is not warranted.  

The Board has also considered whether an increased rating based on a greater limitation of motion due to pain on use, including use during flare-ups, is warranted during this time period.  The Board observes that there is no objective evidence that the Veteran's left shoulder is further limited by fatigue, weakness, lack of endurance, or incoordination.  Furthermore, during the October 2004 and February 2011 VA examinations, the Veteran stated that he did not have flare-ups.  See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).

In conclusion, the evidence of record does not reflect any findings that would warrant a rating in excess of 10 percent under the schedular criteria for left shoulder disability prior to December 1, 2008, and in excess of 20 percent from December 1, 2008.

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's service-connected left shoulder disability is productive of pain and functional impairment, manifestations that are clearly contemplated in the rating criteria.  Moreover, there has been no showing that any of the Veteran's service-connected disability has resulted in marked interference with employment or necessitated frequent periods of hospitalization.  In the absence of such factors, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met for any of the disabilities at issue.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial disability rating in excess of 10 percent for left shoulder degenerative arthritis with impingement syndrome prior to December 1, 2008, and in excess of 20 percent from December , 2008, is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


